PER CURIAM:
The claimant and. respondent have filed a written stipulation indicating that on or about March 14, 1977, the respondent by and through its employees was blasting a rock which was resting on Local Service Route 19/2 in Jackson County, West Virginia. As a result of the blasting, pieces of rock were thrown against claimants’ trailer, causing damage to the panels. It was stipulated that $233.36 is a fair and equitable estimate of the damage sustained by the claimants. Believing that liability exists on the part of the respondent and that the damages are reasonable, the Court hereby makes an award of $233.36 to the claimants.
Award of $233.36.